EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Le Blanc on 04/26/2022.

The application has been amended as follows: 

	
	In claim 1, change “having circuitry for controlling the motorize pump assembly;” in line 12 to “having circuitry for controlling the motorize pump assembly, wherein the water flow controller includes a body movement sensor or an audio sensor;”.

	Cancel claim 4.

	Change claim 5 to depend from claim 1.

	Change claim 6 to depend from claim 1.

	Change claim 7 to depend from claim 1.

Change claim 8 to: “A water sprinkler dance costume for mimicking a functional and live water sprinkler while performing a water sprinkler dance, the water sprinkler dance costume comprising:
a wearable garment having two sleeve portions;
lights and sound accessories attached to the wearable garment;
a water control chamber attached to an inner portion of the wearable garment, wherein the water control chamber includes a liquid housing for holding water;
a motorize pump assembly coupled to the liquid housing;
a power supply providing power to the motorize pump assembly;
a water flow controller coupled to the motorize pump assembly, having circuitry for controlling the motorize pump assembly;
a water dispense tube coupled to the liquid housing for delivering the water from the liquid housing to an exit water port; and
a trigger switch coupled to the motorize pump assembly, wherein the trigger switch controls the activation and deactivation of the motorize pump assembly for dispensing the water out of the exit water port.”


Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show the water flow controller having a body movement sensor or an audio sensor along with the other limitations of the claim.  As to claim 8, the prior art of record does not show lights and sound accessories attached to the wearable garment along with the other limitations of the claim.  As to claim 18, the prior art of record does not show a method of performing a water sprinkler dance including wearing the claimed water sprinkler dance costume and moving an arm to emulate a water sprinkler along with the other limitations of the claim.  Claims 2, 3, 5-7, 9-17, 19 and 20 are also allowed for further limiting the allowable subject matter of the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        05/12/2022